IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00149-CR

JENNIFER DANIELS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                      From the County Court at Law No. 2
                              Ellis County, Texas
                           Trial Court No. 13-11901


                          MEMORANDUM OPINION


      The jury convicted Jennifer Rachelle Daniels of the offense of harassment, and the

trial court assessed punishment at 180 days confinement and a $750 fine. The trial court

suspended imposition of the sentence and placed Daniels on community supervision for

2 years. We affirm.
        Daniels argues in her sole issue on appeal that the evidence is insufficient to

support her conviction. The Court of Criminal Appeals has expressed our standard of

review of a sufficiency issue as follows:

               In determining whether the evidence is legally sufficient to support
        a conviction, a reviewing court must consider all of the evidence in the light
        most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.
        Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Hooper v. State, 214 S.W.3d 9,
        13 (Tex. Crim. App. 2007). This "familiar standard gives full play to the
        responsibility of the trier of fact fairly to resolve conflicts in the testimony,
        to weigh the evidence, and to draw reasonable inferences from basic facts
        to ultimate facts." Jackson, 443 U.S. at 319. "Each fact need not point directly
        and independently to the guilt of the appellant, as long as the cumulative
        force of all the incriminating circumstances is sufficient to support the
        conviction." Hooper, 214 S.W.3d at 13.

Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011), cert den’d, 132 S. Ct. 2712, 183
L. Ed. 2d 71 (2012).

        The Court of Criminal Appeals has also explained that our review of "all of the

evidence" includes evidence that was properly and improperly admitted. Conner v. State,

67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if the record supports conflicting

inferences, we must presume that the factfinder resolved the conflicts in favor of the

prosecution and therefore defer to that determination. Jackson v. Virginia, 443 U.S. 307,

326, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Further, direct and circumstantial evidence

are treated equally: "Circumstantial evidence is as probative as direct evidence in

establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to


Daniels v. State                                                                            Page 2
establish guilt." Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Finally, it is well

established that the factfinder is entitled to judge the credibility of witnesses and can

choose to believe all, some, or none of the testimony presented by the parties. Chambers

v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

        Daniels rented a home from Shelis Rhone-Moore, and Rhone-Moore was

completing the eviction of Daniels from the home for nonpayment of rent. While a

constable was present, Rhone-Moore removed Daniels’s belongings from the home and

placed them on the curb. Following the removal of the property, Rhone-Moore received

a voicemail from Daniels. In the call, Daniels threatened to kill Rhone-Moore for placing

her property outside. Rhone-Moore reported the threatening phone call to the police.

        Daniels testified at trial and admitted that it was her voice on the voicemail left for

Rhone-Moore. Daniels stated that she does not recall saying that she would kill Rhone-

Moore. She testified that she was upset that her property was outside, but she did not

intend to hurt anyone.

        Daniels specifically argues that the evidence is insufficient to support her

conviction because it does not establish the requisite mens rea that she intended to harass,

annoy, alarm, abuse, torment, or embarrass another. Section 42.07 of the Texas Penal

Code provides that a person commits an offense if, “with intent to harass, annoy, alarm,

abuse, torment, or embarrass another, the person threatens, in a manner reasonably likely

to alarm the person receiving the threat, to inflict bodily injury on the person or to commit


Daniels v. State                                                                         Page 3
a felony against the person, a member of the person's family or household, or the person's

property.” TEX.PENAL CODE ANN. § 42.07 (a) (2). (West Supp. 2015).

        Intent may be inferred from acts, words, and conduct of accused. Hernandez v.

State, 819 S.W.2d 806, 810 (Tex.Crim.App.1991) (en banc). Mental culpability is of such a

nature that it generally must be inferred from the circumstances under which a prohibited

act or omission occurs. Id. Daniels testified that she was upset with Rhone-Moore, but

did not recall threatening to kill her and did not intend to hurt her. The jury heard the

voicemail message Daniels left for Rhone-Moore and were able to form an opinion on

intent from the tone and demeanor of Daniels in the message. The factfinder is entitled

to judge the credibility of witnesses and can choose to believe all, some, or none of the

testimony presented by the parties. Chambers v. State, 805 S.W.2d at 461. Viewing the

evidence in the light most favorable to the verdict, the evidence was sufficient to support

Daniels’s conviction for harassment. We overrule the sole issue on appeal.

        We affirm the trial court’s judgment.




                                          AL SCOGGINS
                                          Justice




Daniels v. State                                                                     Page 4
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 3, 2016
Do not publish
[CR 25]




Daniels v. State                             Page 5